DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Response to Amendment
	2. The amendments filed June 3, 2021 have been entered wherein claims 1 and 8 were amended, claim 9 was cancelled, and claims 3-7 having been previously withdrawn as being drawn to a non-elected invention. Accordingly, claims 1, 2 and 8 have been examined herein. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on June 3, 2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20150017887), hereinafter Kobayashi, in view of Hirokawa et al. (US PGPUB 20070173177), hereinafter Hirokawa.
Regarding claim 1, Kobayashi teaches a substrate polishing apparatus. Specifically, a polishing apparatus (paragraph 0016, fig. 2) comprising: a polishing table (fig. 3, element 30A) for supporting a polishing pad (fig. 3, element 10), the polishing table being rotatable [0041]; a polishing head (See detail A in the annotated figure below) configured to press a wafer against the polishing pad (fig. 3, the polishing head presses the wafer W against the polishing pad 10); 

    PNG
    media_image1.png
    700
    638
    media_image1.png
    Greyscale

a light source configured to emit light (fig 3, element 47; paragraph 0047, lines 1-2); 
an illuminating fiber (fig. 3, element 48; paragraph 0047, lines 2-3) coupled to the light source (paragraph 0047, line 3) and having a distal end disposed in a flow passage (fig. 3, element 50A) formed in the polishing table (fig. 3, the distal end of optical fiber 48 is disposed in flow passage 50A); 
a spectrometer (fig. 3, element 44) configured to resolve reflected light from the wafer in accordance with wavelengths (paragraph 0045, lines 10-11) and measure an intensity of the reflected light at each of the wavelengths (paragraph 0045, lines 12-13); 
a light-receiving fiber (fig. 3, element 43) coupled to the spectrometer (fig. 3, element 43 is coupled to the spectrometer 44) and having a distal end disposed in the flow passage (fig. 3, fiber 43 has a distal end disposed in flow passage 50A); 
a processor (fig. 3, element 45) configured to determine a film thickness of the wafer (paragraph 0042, lines 6-7) based on a spectral waveform indicating a relationship between intensity and wavelength of the reflected light (paragraph 50, last four lines and paragraph 0045, last 4 lines); 
a liquid supply line (fig. 3, element 53) communicating with the flow passage (fig. 3, element 53 communicates with flow passage 50A); 
a liquid supply valve attached to the liquid supply line (paragraph 0048, lines 9-11).
Additionally, Kobayashi teaches the liquid supply valve is configured to operate in conjunction with the rotation of the polishing table [0048]. The valve operates so as to stop the flow of the water when the wafer is not located over the through-hole [0048]. Kobayashi 
Kobayashi does not explicitly teach an operation controller configured to control operations of the liquid supply valve. Kobayashi does teach the liquid supply valve is configured to operate in conjunction with the rotation of the polishing table. Additionally, Kobayashi teaches the valve operates so as to stop the flow of the water when the wafer is not located over the through-hole. Overall, Kobayashi teaches how the liquid supply valve is controlled but does not explicitly teach a controller to control the valve. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi so that the liquid supply valve is controlled by the processor 45 in the intended manner. Doing so would allow Kobayashi’s liquid supply valve to function as intended.  
Kobayashi, as modified above, does not teach a gas supply line communicating with the flow passage; a gas supply valve attached to the gas supply line; and an operation controller configured to instruct the gas supply valve to open and instruct the liquid supply valve to close when the light-receiving fiber receives the reflected light from the wafer and when the polishing head presses the wafer against the polishing pad in each rotation of the polishing table, the operation controller being further configured to instruct the gas supply valve to close and instruct the liquid supply valve to open when the light-receiving Page 2 of 9DOCKET NO.: 101716.000183PATENTApplication No.: 16/039,065Office Action Dated: March 4, 2021fiber does not receive the reflected light from the wafer and when the polishing head presses the wafer against the polishing pad in each rotation of the polishing table.
However, Hirokawa teaches a substrate polishing apparatus having a gas supply line communicating with the flow passage (paragraph 0435, “The gas may be supplied from a pipe 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Hirokawa in order to provide a polishing apparatus wherein a cleaning fluid and a measurement fluid are provided to the flow passage. Specifically, the measurement fluid is only provided to the flow passage when the wafer is actively being measured (when the light-receiving fiber receives the reflected light from the wafer), as taught by Kobayashi [0048]. Additionally, it would have been obvious to supply the cleaning fluid to the flow passage when the measurement fluid is not being supplied (when the wafer is not actively being measured or when the light receiving fiber does not receive the reflected light from the wafer). Doing so keeps the area around the sensor clean, which allows the sensor to operate consistently. Similarly to Kobayashi’s teaching of providing a valve and controller to control the flow of a single fluid, it would have been obvious to a person having ordinary skill in the art to provide valves and a controller to control the flow of both the cleaning fluid and the measurement fluid. Further, it would have been obvious to have the controller instruct the valves to alternatively open and close to operate in conjunction with the rotation of the polishing table, similar to By adapting the measuring fluid to be a gas, even when the gas flows out, the gas does not dilute the slurry (Hirokawa, paragraph 0438). By supplying a cleaning liquid when the measuring fluid is not being provided, the area around the sensor can be kept highly clean, which allows the sensor to operate consistently. Modifying Kobayashi to incorporate the teachings of Hirokawa further improve Kobayashi’s original teaching because the addition of a separate cleaning fluid and a separate measuring fluid, wherein the measuring fluid is a gas and the cleaning fluid is a liquid, prevents the measurement fluid from diluting the slurry (Hirokawa, paragraph 0438).
Kobayashi as modified by Hirokawa teaches a gas supply line communicating with the flow passage; a gas supply valve attached to the gas supply line; and an operation controller configured to instruct the gas supply valve to open and instruct the liquid supply valve to close when the light-receiving fiber receives the reflected light from the wafer and when the polishing head presses the wafer against the polishing pad in each rotation of the polishing table, the operation controller being further configured to instruct the gas supply valve to close and instruct the liquid supply valve to open when the light-receiving Page 2 of 9DOCKET NO.: 101716.000183PATENTApplication No.: 16/039,065Office Action Dated: March 4, 2021fiber does not receive the reflected light from the wafer and when the polishing head presses the wafer against the polishing pad in each rotation of the polishing table (Kobayashi as modified by Hirokawa teaches a measurement fluid (gas) and a cleaning fluid (liquid) which both communicate with the flow passage and are both controlled by valves. Additionally, the combination teaches a controller configured to provide measurement fluid by opening the gas supply valve and restrict the cleaning fluid by closing the liquid supply valve when the wafer is being measured (when 
Regarding claim 8, Kobayashi, as modified by Hirokawa, teaches the claimed invention as rejected above in claim 1. Additionally, the same combination teaches wherein the operation controller is further configured to instruct the gas supply valve to open and close alternatively each time the polishing table makes one rotation (As modified above in the rejection of claim 1, the controller controls the gas supply valve and instructs the gas supply valve to open in order to provide measuring fluid (gas) to the flow passage when the wafer is actively being measured (when the light-receiving fiber receives the reflected light from the wafer). Kobayashi’s fig. 2 teaches the sensor 40 only actively measures the wafer when the wafer W is directly above the sensor 40. Because the wafer is only directly above the sensor once per rotation of the polishing table, the operation controller is configured to instruct the gas supply valve to open and close alternatively each time the polishing table makes one rotation)
2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hirokawa as applied to claim 1 above, and further in view of Odajima (JP 61126427).
Regarding claim 2, Kobayashi in view of Hirokawa teaches the claimed invention as rejected above in claim 1. Kobayashi in view of Hirokawa does not teach an ultrasonic transducer disposed in the flow passage.
However, Odajima teaches an ultrasonic transducer (fig. 1, element 41) disposed in the flow passage (element 41 is disposed in gap 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Hirokawa to incorporate the teachings of Odajima in order to create a substrate polishing apparatus with an ultrasonic transducer disposed in the flow passage. Doing so would keep the fibers clean of foreign particles (Odajima, last two sentences of translated abstract). 
Response to Arguments
	5. Applicant’s arguments filed June 3, 2021 have been fully considered but they are not persuasive.
	Applicant argues the combination of Kobayashi in view of Hirokawa is not an obvious combination (page 5 of the applicant’s response). The examiner respectfully disagrees. By incorporating the teaching of Hirokawa, the base teaching of Kobayashi is improved because 
	Applicant argues that Kobayashi’s teaching of “providing a valve and a controller to control the flow of a single fluid” does not render as obvious “a controller to control the flow of both the cleaning fluid and measurement fluid” limitation of claim 1 (page 6 of the applicant’s response). The examiner respectfully disagrees. Kobayashi’s teaching of “providing a valve and a controller to control the flow of a single fluid” was not intended to independently render obvious “a controller to control the flow of both the cleaning fluid and the measurement fluid” of claim 1. Rather, Kobayashi’s teaching of “providing a valve and controller to control the flow of a single fluid” was relied upon to show that it is known in the art to provide a controller for controlling a valve to further control the flow of fluid. This teaching, when combined with Hirokawa’s teaching of using multiple fluids, renders obvious “a controller to control the flow of both the cleaning fluid and the measurement fluid” of claim 1.
	Applicant argues the claimed limitations are not met simply because the prior art purportedly discloses a valve and controller. The applicant notes that “computer-implemented functional claim limitations may narrow the functionality of the device” (page 7 of the applicant’s response). The applicant argues that Kobayashi’s teaching that a liquid valve opens when the light-receiving fiber receives the reflected light from the wafer and closes when the light-receiving fiber does not receive the reflected light from the wafer does not satisfy claim 1. The examiner respectfully disagrees. Kobayashi teaches the concept of using a controller to control supply valves is old and well known in the art. This teaching, when combined with 
	Applicant argues Hirokawa teaches supplying a gas instead of a liquid as the measurement fluid and that Hirokawa teaches to keep a gas valve open and keep a liquid valve closed during polishing which does not teach the claimed invention which requires the controller being configured to instruct the gas supply valve to close and instruct the liquid supply valve to open when the light-receiving fiber does not receive the reflected light from the wafer and when the polishing head presses the wafer against the polishing pad in each rotation of the polishing table. The examiner respectfully disagrees. Hirokawa was only relied upon  to teach the measuring fluid is a gas and also to teach a second fluid is intermittently supplied. Hirokawa is not relied upon to teach the concept of intermittently providing a gaseous fluid within each rotation. Hirokawa’s teachings were then combined with Kobayashi’s teaching of instructing the measurement fluid supply valve to close in conjunction with the rotation of the polishing table (intermittent supply of the measuring fluid within each rotation). When combined, Kobayashi in view of Hirokawa teaches a controller configured to instruct the gas supply valve (measurement fluid valve) to close and instruct the liquid supply valve to open (cleaning fluid valve) when the light-receiving fiber does not receive the reflected light from the wafer and when the polishing head presses the wafer against the polishing pad in each rotation of the polishing table. Additionally, Kobayashi in view of Hirokawa teaches closing the liquid supply valve when the light-receiving fiber receives the reflected light from the wafer and opening the liquid supply valve when the light-receiving fiber does not receive the reflected 
	Applicant argues there is no motivation to modify Kobayashi with Hirokawa (page 8 of the applicant’s response). The examiner respectfully disagrees. Kobayashi teaches supplying liquid as the measurement fluid which dilutes the slurry. By incorporating the teaching of Hirokawa, gas is used as the measurement fluid and liquid is used as the cleaning fluid. Using gas as the measurement fluid prevents the slurry from being diluted but still achieves the original purpose of washing away the slurry and securing an optical path for the measurement. 
	See above rejection for more details. 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723